FILED
                             NOT FOR PUBLICATION
                                                                                OCT 28 2016
                      UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MICHAEL DAVID BENSON, Sr.,                          No.    15-35455

               Petitioner-Appellant,                D.C. No. 2:12-cv-01099-MA

 v.
                                                    MEMORANDUM*
JERI TAYLOR,

               Respondent-Appellee.


                      Appeal from the United States District Court
                               for the District of Oregon
                      Malcolm F. Marsh, District Judge, Presiding

                        Argued and Submitted October 6, 2016
                                 Portland, Oregon

Before: THOMAS, Chief Judge, and CLIFTON and NGUYEN, Circuit Judges.

       Michael Benson appeals the district court’s denial of his 28 U.S.C. § 2254

habeas petition challenging his felony murder conviction. We affirm the judgment

of the district court for the reasons set forth in detail in the district court’s opinion

dated June 8, 2015.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We agree with the district court that (1) Benson’s claims are not

procedurally defaulted given the objections at trial and the fact that the Oregon

Court of Appeals did not expressly invoke a procedural bar, see Smith v. Or. Bd. of

Parole & Post-Prison Supervision, 736 F.3d 857, 860 (9th Cir. 2013); (2) the state

trial court’s admission of certain statements was contrary to, or an unreasonable

application of the Supreme Court’s decisions in Bruton v. United States, 391 U.S.
123 (1968) and Gray v. Maryland, 523 U.S. 185 (1998); and (3) the constitutional

error was harmless given Benson’s own testimony, the testimony of Frank Perotte,

and other corroborating evidence, see Brecht v. Abrahamson, 507 U.S. 619, 637

(1993).



      AFFIRMED.




                                          2